The jury rendered a verdict of guilty as charged in the first count of the indictment. The offense therein charged was that he did distill, make, or manufacture alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol. The second count of the indictment charged the unlawful possession of a still, etc., but as to this count the verdict of the jury operated as an acquittal. The court duly sentenced the defendant to serve an indeterminate term of imprisonment in the penitentiary of not less than two years and not more than three years. There is no bill of exceptions in the transcript, and the clerk of the circuit court certifies no bill of exceptions has been filed. The appeal, therefore, is upon the record proper. This record has been examined, as the law requires; it appears regular in all respects and without error. It follows that the judgment of conviction, from which this appeal was taken, is affirmed.
Affirmed.